Motion to Reinstate Granted, Motion to Dismiss Appeal Granted, Appeal
Reinstated, Appeal Dismissed, and Memorandum Opinion filed September 14,
2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-01022-CV


         NEWSTREAM HOTEL PARTNERS-IAH, LLC, Appellant

                                        V.

      UC RED LION HOUSTON HOLDER, LLC AS SUCCESSOR IN
             INTEREST TO UC FUNDING, LLC, Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-71008


                         MEMORANDUM OPINION

      This appeal, which arises from a final order signed December 6, 2019 granting
a motion to dismiss due to a forum selection clause, has been stayed and suspended
since May 5, 2020 due to appellant’s bankruptcy proceeding. On July 12, 2021, the
parties filed a joint motion to dismiss the appeal, with each party to bear its own
costs. See Tex. R. App. P. 42.1(a). The motion to dismiss, however, did not include
a certified copy of any order from the bankruptcy court lifting or terminating the stay
associated with that bankruptcy proceeding. See Tex. R. App. P. 8.3(a). The parties
have since filed a joint motion to reinstate this appeal which includes a certified copy
of the bankruptcy court’s order dismissing the underlying bankruptcy proceeding,
signed April 8, 2021. Accordingly, this court grants the parties’ motion to reinstate
and their motion to dismiss the appeal, reinstates the appeal, and dismisses the
appeal.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                           2